


FIRST AMENDMENT TO THE
AGL RESOURCES INC. NONQUALIFIED SAVINGS PLAN
(as amended and restated effective January 1, 2009)




THIS AMENDMENT to the AGL Resources Inc. Nonqualified Savings Plan (the “Plan”)
is made on this 18th day of December, 2009, by the Administrative Committee of
the Plan (the “Committee”).


W I T N E S S E T H :


WHEREAS, AGL Resources Inc. maintains the Plan, which was most recently amended
and restated effective as of January 1, 2009, for the benefit of a select group
of management and highly compensated employees; and
 
WHEREAS, Section 10.1 of the Plan provides that the Committee has the authority
to amend the Plan at any time, subject to certain restrictions that do not
apply; and
 
WHEREAS, the Committee desires to amend the Plan to (i) clarify the formula for
calculating matching contributions; and (ii) provide that participant deferral
elections will apply only to the year for which they are made, rather than
remaining in effect from year-to-year until modified for a subsequent year;
 
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
18, 2009:
 
1.  
Section 3.1(b)(2) is amended to read as follows:

 
(2)           Terms, Modification and Revocation.  A Participant may change his
Deferral Election and/or Bonus Deferral Election for the Plan Year any time
prior to the deadline specified in subsection (b)(1)(A) above, subject to any
restrictions or procedures determined by the Administrative Committee, but may
not make any changes to his Deferral Election after making an election under
subsection (b)(1)(B) above.  In the event that the Administrative Committee
permits a Bonus Deferral Election to be made under subsection (b)(1)(C) above,
the Participant may change his Bonus Deferral Election any time prior to the
deadline specified in subsection (b)(1)(C), but not after any earlier deadline
established by the Administrative Committee.  Upon the applicable deadline, each
Participant’s Deferral Election and/or Bonus Deferral Election, or failure to
elect, shall become irrevocable for the Plan Year except as provided under this
subsection (2).  A Participating Company may terminate an Active Participant’s
Deferral Election and/or Bonus Deferral Election as permitted under Code §409A,
including (i) upon his receipt of a hardship withdrawal as provided in Section
7.5 of the Plan, and (ii) no later than the end of the calendar year or the 15th
day of the third calendar month, whichever is later, following the date the
Active Participant incurs a disability (defined for this purpose as a medically
determinable physical or mental impairment resulting in the Active Participant’s
inability to perform the duties of his or her position or any substantially
similar position, which can be expected to result in death or to last for a
continuous period of at least 6 months).  An Active Participant shall not have a
direct or indirect election as to whether the Participating Company’s discretion
under the preceding sentence will be exercised.  Each Active Participant’s
Deferral Election and Bonus Deferral Election shall remain in effect only for
the year for which it is made.  An Active Participant may make a new Deferral
Election and/or Bonus Deferral Election prior to the beginning of a Plan Year
for Before-Tax Contributions attributable to services performed during that Plan
Year.  Upon an Active Participant’s Separation from Service, his Deferral
Election shall remain in effect through the end of the then-current Plan Year,
and his Bonus Deferral Election shall apply to the Bonus(es) (if any) earned for
the then-current Plan Year.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  
Section 3.2 is amended to read as follows:

 
3.2           Matching Contributions.
 
(a)           CAE Participants.  For each Active Participant (other than those
described in subsection (b) hereof) on whose behalf a Participating Company has
made any Before-Tax Contributions to the Plan for the Plan Year, such
Participating Company shall make a Matching Contribution equal to the difference
between:
 
(1) 65% of the lesser of (A) the sum of the Participant’s Before-Tax
Contributions under this Plan, plus the maximum amount of elective deferrals
permitted under the RSP (without taking into account catch-up contributions) for
the Plan Year pursuant to Code §402(g), and (B) 8% of the Participant’s
Compensation; minus
 
(2) the maximum matching contribution an Active Participant could receive under
the RSP for such Plan Year (without regard to whether the Active Participant
actually receives such maximum matching contribution).
 
(b)           FAE Participants.  For each Active Participant who is eligible to
accrue benefits under Section 4.6(a)(1) of the AGL Resources Inc. Retirement
Plan, on whose behalf a Participating Company has made any Before-Tax
Contributions to the Plan for the Plan Year, such Participating Company shall
make a Matching Contribution equal to the difference between:
 
(1) 65% of the lesser of (A) the sum of the Participant’s Before-Tax
Contributions under this Plan, plus the maximum amount of elective deferrals
permitted under the RSP (without taking into account catch-up contributions) for
the Plan Year pursuant to Code §402(g), and (B) 6% of the Participant’s
Compensation; minus
 
(2) the maximum matching contribution an Active Participant could receive under
the RSP for such Plan Year (without regard to whether the Active Participant
actually receives such maximum matching contribution).
 
(c)           Timing.  Matching Contributions shall be made to the Plan once
each year within the period of two months following the last day of each Plan
Year.
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Committee has caused its duly authorized member to
execute this First Amendment on the date first written above.




ADMINISTRATIVE COMMITTEE




By:           /s/ Martin Friedgood


Name:     Martin Friedgood


Date:       December 18, 2009















































 
3

--------------------------------------------------------------------------------

 
